DETAILED ACTION
Status of Claims
Applicant has amended claims 1-3, 6, 7, 11 and 12.  No claims have been added.  Claim 5 has been canceled.  Thus, claims 1-4 and 6-16 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 24 March 2021 with respect to
objection to claims 1, 3, 6, 7 and 11,
double patenting rejection;
rejections of claims 1-16 under U.S.C. § 112(b),
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges filing a terminal disclaimer to obviate double patenting rejection over US Patent No. 10,210,515.  Accordingly, Examiner withdraws double patenting rejection.
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections.  However, amendments are not effective.  See new claim § 112(b) rejections below. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Priority
This application is a continuation of 14/948,523, filed 23 November 2015, now US Patent No. 10,210,515.  Accordingly, this application is given priority to 23 November 2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7 and 11, the representative limitations of claim 1:
inhibiting, by the at least one computing device, at least one of: authorization of the recurring transaction and clearing of the recurring transaction, until a verification response from the consumer, to the verification request for the recurring transaction, is received, whereby the consumer is permitted to verify the recurring transaction before the recurring transaction proceeds to the at least one of: authorization and clearing; and
in response to the verification response being received within a predefined interval by the at least one computing device and the verification response being indicative of an approval of the recurring transaction:permitting the recurring transaction to proceed to the at least one of: authorization and clearing, wherein the verification response includes a reply, via the network-based application, from the consumer.
are vague and indefinite for several reasons.  First, in the first limitation, it is not clear if the first recitation of the authorization and clearing is the same as, or different from the second recitation of authorization and clearing; the antecedent issue is not clear.  Second, it is not clear what “permitting to verify” means to convey; the metes and bounds of these terms is not clearly defined.  Third, in the case of inhibiting authorizing of the recurring transaction, it is not clear if allowing authorization only or can also proceed to allowing clearing.  In the case of inhibiting clearing of the recurring transaction, it is not clear if the recurring transaction proceeds to allowing clearing only or can also proceed to allowing authorization.  Fourth, it is not clear what “the verification response includes a reply, via the network-based application, from the consumer” means to convey. 
Perhaps the Applicant means to claim something similar to:
inhibiting, by the at least one computing device, authorization of the recurring transaction;
when a verification response is received from the consumer within a predefined time interval, authorizing the recurring transaction;
when a verification response is not received from the consumer within the predefined time interval, … “do something else”.
However, this is not evident. Correction is required.
Regarding claim 3, the limitation:
wherein inhibiting at least one of. authorization of the recurring transaction and clearing of the recurring transaction includes nullifying clearing of the recurring transaction in response to at least one of: the verification response not being received within the predefined interval and the verification response indicating a decline of the transaction.
is vague and indefinite because it is not clear what the Applicant is trying to claim.  It is not clear how “inhibiting authorization” includes “nullifying clearing
further comprising, when a verification response is not received from the consumer by expiration of the predefined time interval, nullifying the recurring transaction in clearing records associated with the recurring transaction.
However, this is not evident. Correction is required.
Regarding claim 12, the limitations:
inhibit clearing of the recurring transaction, until expiration of a predefined interval or until a verification response to the verification request is received, but to permit an authorization reply for authorization of the recurring transaction to be transmitted to the merchant; and
inhibit clearing of the recurring transaction when the predefined interval expires without the verification response.
is vague and indefinite because it is not clear what the Applicant is trying to claim.  First, first limitation does not appear to further limit independent claim 11.  Second, it is not clear what “without the verification response” means to convey; perhaps the Applicant means to claim something similar to:
when a verification response is not received from the consumer by expiration of the predefined time interval, inhibit clearing of the recurring transaction. 
However, this is not evident. Correction is required.
Claims 2-4, 6, 8-10 and 12-16 are rejected by way of dependency on a rejected independent claim.
Additional Comments
Regarding claims 1-4 and 6-16, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Lloyd et al:  “NON-INTRUSIVE GEO-LOCATION DETERMINATION ASSOCIATED WITH TRANSACTION AUTHORIZATION”, (US Pub. No. 20170091764 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.

https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692                                                                                                                                                                                            7